PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
András Vilmos
Application No. 15/931,313
Filed: 13 May 2020
For: METHOD FOR IMPLEMENTING CLIENT SIDE CREDENTIAL CONTROL TO AUTHORIZE ACCESS TO A PROTECTED DEVICE
:
:
:
:	DECISION ON PETITION
:
:
:

This decision is in response to the petition filed September 15, 2021, which is treated as petition under 37 CFR 1.182 to correct an error in identifying the applicant. This decision is also in response to the paper filed October 6, 2021, requesting withdrawal of the above-identified petition.

The petition is DISMISSED as unnecessary. 

The application was filed May 13, 2020 with an application data sheet (ADS) naming András Vilmos as the inventor and SafePay Systems, Ltd. (hereinafter “SafePay”) as the applicant and assignee. The petition filed September 15, 2021 asserted that SafePay was named as the applicant in error as no assignment to SafePay was ever executed, and requested removal under 37 CFR 1.182 of an applicant named incorrectly. The petition paper of October 6, 2021 states that upon further review, it was determined that an assignment from the inventor to SafePay was indeed made, but that SafePay subsequently reassigned the invention to the inventor. Petitioner requests that the petition of September 15, 2021 be withdrawn or cancelled.

Upon the showing of record, the petition filed September 15, 2021 is dismissed as unnecessary.

Petitioner is reminded, however, that a request under 37 CFR 1.46 must be filed to change the applicant.  In pertinent part, MPEP § 605.01(II) states: 

Where a real party in interest has filed an application under 37 CFR 1.46, the applicant shall notify the Office of any change in the real party in interest no later than payment of the issue fee. The Office will treat the absence of such a notice as an indication that there has been no change in the real party in interest. See 35 U.S.C. 118 and 37 CFR 1.46(e). The use of box 3 of the Part B – Fee(s) Transmittal form, PTOL-85B will be required where the real party in interest has changed from filing of the application and the application was filed pursuant to 37 CFR 1.46. Identification of the real party in interest in box 3 of PTOL-85B will For example, where the application was filed pursuant to 37 CFR 1.46 and identified Assignee X as the applicant, but the ownership subsequently changed and box 3 of PTOL-85B identified Assignee Y as the real party in interest, the issued patent would identify Assignee X as the applicant and Assignee Y as the assignee. Assignee Y would only be identified as the applicant if a proper request to change the applicant is filed pursuant to 37 CFR 1.46 no later than payment of the issue fee. Furthermore, a request to change the applicant under 37 CFR 1.46(c)(2) should not be filed after the patent has issued because such a request cannot be granted. 

(Emphasis added)

 	Id.

The application is being referred to the Office of Data Management for processing into a patent.
 
Telephone inquiries concerning this matter should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET